     Case 3:19-cv-02645-M Document 42 Filed 06/07/20                 Page 1 of 6 PageID 459



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

GENISE COYLE,                                      §
                                                   §
          Plaintiff,                               §
                                                   §
v.                                                 §           Civil Action No. 3:19-cv-02645-M
                                                   §
EXPERIAN INFORMATION SOLUTIONS,                    §
INC., and TRANS UNION, LLC,                        §
                                                   §
          Defendants.                              §
                                                   §

                       MEMORANDUM OPINION AND ORDER
             GRANTING THE MOTION FOR JUDGMENT ON THE PLEADINGS
          FILED BY DEFENDANTS EXPERIAN INFORMATION SOLUTIONS, INC.,
                            AND TRANS UNION, LLC

          Before the Court is the Motion for Judgment on the Pleadings of Defendants Experian

Information Solutions, Inc., and Trans Union, LLC. (ECF No. 23). For the following reasons,

the Motion is GRANTED.

     I.       Factual and Procedural Background

          Plaintiff, Genise Coyle, is a consumer. (ECF No. 1 ¶ 2). Defendants Experian

Information Solutions, Inc., and Trans Union, LLC, are consumer reporting agencies (“the CRA

Defendants”). (Id. ¶ 1). Defendant Nationstar Mortgage, LLC, issues mortgages and provides

consumer information to consumer reporting agencies. (Id.)

          The following allegations in the Complaint are taken as true.

          In March 2010, Plaintiff secured a mortgage, which was transferred to Bank of America.

(Id. ¶ 10).

          In March of 2016, Plaintiff filed for bankruptcy. (Id. ¶ 12). In May of 2016, Plaintiff

reaffirmed the Bank of America mortgage. (Id. ¶ 13). In April of 2017, the Bank of America
   Case 3:19-cv-02645-M Document 42 Filed 06/07/20                   Page 2 of 6 PageID 460



mortgage was transferred to Defendant Nationstar. (Id. ¶ 11). On or about July 30, 2019,

Plaintiff disputed the accuracy of her credit reports from the CRA Defendants, due to the absence

of the Nationstar mortgage, and requested that each add that mortgage. (Id. ¶ 13). None of the

CRA Defendants did so. (Id. ¶¶ 24–37).

         On November 7, 2019, Plaintiff filed this suit against the CRA Defendants, under the Fair

Credit Reporting Act (FCRA) for omitting the Nationstar mortgage from her credit reports.

(ECF No. 1); see also 15 U.S.C. § 1681, et seq. Plaintiff also sued Nationstar under the FCRA

for allegedly failing to report the Nationstar mortgage to the CRA Defendants.

         On January 21, 2020, Defendant Experian moved for judgment on the pleadings, which

Defendant Trans Union later joined. (ECF Nos. 23, 24).

   II.      Legal Standard

         The standard for deciding a Rule 12(c) motion for judgment on the pleadings is the same

as a Rule 12(b)(6) motion to dismiss. Guidry v. Am. Pub. Life Ins. Co., 512 F.3d 177, 180 (5th

Cir. 2007); see also Fed. R. Civ. P. 12(c); Fed. R. Civ. P. 12(b)(6). The Court accepts well-

pleaded facts as true, viewing them in the light most favorable to the Plaintiff. Id. (internal

quotations omitted). To survive a motion to dismiss, a complaint must contain enough facts to

state a claim that is “plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). A claim is facially plausible when it asserts facts that allow the Court “to draw the

reasonable inference that the [Defendants are] liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). This determination is context-specific and requires the Court to

draw upon its own experience and common sense. Id.




                                                  2
   Case 3:19-cv-02645-M Document 42 Filed 06/07/20                     Page 3 of 6 PageID 461



    III.      Analysis

           Plaintiff claims the CRA Defendants violated two provisions of the FCRA: Section

1681e(b) and Section 1681i. Section 1681e(b) requires a consumer reporting agency to “follow

reasonable procedures to assure maximum possible accuracy of the information” in a consumer’s

report. 15 U.S.C. § 1681e(b). Section 1681i requires a consumer reporting agency to “conduct a

reasonable reinvestigation” if “the completeness or accuracy of any item of information

contained in a consumer’s file at a consumer reporting agency is disputed by the consumer.”

15 U.S.C. § 1681i(a)(1)(A).

           To prevail on a claim “under either Section 1681e(b) or Section 1681i, [a plaintiff] must

prove that [her] consumer reports included inaccurate information.” Hammer v. Equifax Info.

Servs., LLC, No. 3:18-CV-1502-C, 2019 WL 7602463, at *2 (N.D. Tex. Jan. 16, 2019) (quoting

McDonald v. Equifax Inc., No. 3:15-CV-3212-B, 2017 WL 879224, at *6 (N.D. Tex.

Mar. 6, 2017) (internal citations omitted)). Plaintiff does not allege that her credit reports

contained inaccurate information, but instead that the credit reports were inaccurate because they

omitted her Nationstar mortgage.

           A number of trial courts, including one in this district, have held that a consumer

reporting agency is not required to include a particular account in a credit report. See, e.g.,

Hammer, 2019 WL 7602463, at *2 (granting motion to dismiss where allegation was only that a

particular account was not reported, because “the FCRA does not impose . . . an affirmative duty

upon credit reporting agencies to report trade lines”); Desautel v. Experian Info. Sol., LLC, No.

19-CV-2836 (PJS/LIB), 2020 WL 2215736, at *3 (D. Minn. May 7, 2020) (holding that omitting

an account does not violate the FCRA, because “a [consumer reporting agency] has no obligation

to include a tradeline on a credit report . . . [A] credit report is not ‘inaccurate’ or ‘materially



                                                    3
   Case 3:19-cv-02645-M Document 42 Filed 06/07/20                   Page 4 of 6 PageID 462



misleading’ simply because it does not mention a particular tradeline”); Childress v. Experian

Info. Sols., Inc., 790 F.3d 745, 747 (7th Cir. 2015) (explaining that it would be unreasonable to

require the reporting of additional information that would have made the credit report “fully

precise” and citing the Federal Trade Commission for the notion that “consumer reporting

agencies are not required to include all existing or derogatory or favorable information about a

consumer in their reports”); Davis v. Equifax Info. Servs. LLC, 346 F. Supp. 2d 1164, 1171 (N.D.

Ala. 2004) (“The FCRA does not specifically require a reporting agency to affirmatively add

credit data to a report”); Aclys Int’l, LLC v. Equifax, Inc., No. 2:08-CV-00954, 2010 WL

1816248, at *3 (D. Utah May 5, 2010) (“[The] FCRA does not require credit reporting agencies

to include all relevant information about an individual, only that the information present on a

credit report be accurate”), aff’d sub nom. Aclys Int’l v. Equifax, 438 F. App’x 689 (10th Cir.

2011); Swanson v. Central Bank & Trust Co., No. CIV.A. 5:03-255-JMH, 2005 WL 1719363, at

*2 (E.D. Ky. July 14, 2005) (holding that “the FCRA requires only that the information

contained in a credit report be accurate,” so plaintiffs’ claims “that their credit reports were

incomplete and misleading because certain information was deleted” could not prevail).

       Guidance from the Federal Trade Commission, the agency formerly charged with

enforcing the FCRA, supports this conclusion:

         No right to add new accounts to file. A [consumer reporting agency] is not
         required to create new files on consumers for whom it has no file, nor is it
         required to add information about accounts not reflected in an existing file,
         because consumers may dispute only the completeness or accuracy of
         particular items of information in the file.

Federal Trade Comm’n, 40 Years of Experience with the Fair Credit Reporting Act: An FTC

Staff Report with Summary of Interpretations 76 (2011) (emphasis added).




                                                  4
   Case 3:19-cv-02645-M Document 42 Filed 06/07/20                   Page 5 of 6 PageID 463



       Plaintiff relies on Sepulvado v. CSC Credit Services, Inc., 158 F.3d 890 (5th Cir. 1998),

to argue that the omission of an account can violate the FCRA. However, in Sepulvado, the Fifth

Circuit did not address an omission; it specifically rejected a requirement in the FCRA of

“completeness.” Compare with Koropoulos v. Credit Bureau, Inc., 734 F.2d 37, 38 (D.C. Cir.

1984) (holding that reporting that a debt was referred to collections, but failing to report that the

same debt was later paid, could be misleading). This Court agrees with those courts that have

held that an omission of a particular obligation from a credit report is not an FCRA violation.

Accordingly, Plaintiff has not plausibly pleaded a violation of the FCRA by the CRA

Defendants.

       Plaintiff seeks leave to amend her Complaint to include a count for the CRA Defendants’

conduct as it pertains to the Bank of America mortgage. (ECF No. 29 at 18; see also ECF No. 1

¶¶ 10–13). Leave to amend is freely given “when justice so requires.” Fed. R. Civ. P. 15(a)(2).

       Plaintiff states that her credit reports with the CRA Defendants included the Bank of

America mortgage, but not the Nationstar mortgage. In her response to the Motion, Plaintiff

states that the CRA Defendants incorrectly reported her Bank of America mortgage by stating

that she made late payments in either June or July 2016. (ECF No. 29 at 5). Plaintiff claims she

made “nothing but timely payments” after she reaffirmed her Bank of America mortgage in May

2016. (Id.) The Court does not possess sufficient facts to determine whether Plaintiff made the

reported late mortgage payments, and thus it appears that Plaintiff could plausibly claim that the

CRA Defendants violated the FCRA by reporting the Bank of America mortgage inaccurately.

The Court therefore grants Plaintiff leave to amend her Complaint.

       For the aforementioned reasons, the Motion for Judgment on the Pleadings is

GRANTED. Plaintiff’s claims relating to the Nationstar mortgage are DISMISSED; however,



                                                  5
   Case 3:19-cv-02645-M Document 42 Filed 06/07/20                 Page 6 of 6 PageID 464



Plaintiff is granted leave to amend her Complaint within thirty days of the date of this Order only

to cite the CRA Defendants’ conduct as it pertains to their reporting of the Bank of America

mortgage. The Court cannot now conclude that the claim is futile because that conclusion

depends on the resolution of factual disputes. If an Amended Complaint is not filed in the time

provided, Plaintiff’s claims against Defendants Experian and Trans Union will be dismissed with

prejudice.

       SO ORDERED.

       June 7, 2020.


                                             BARBARA M. G. LYNN
                                             CHIEF JUDGE




                                                6
